DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 12-15, filed 12/9/2022, with respect to the rejection of claim 1 under 102(a)(1) / 102(a)(2) have been fully considered and are persuasive as Feng does not explicitly teach a plug connection to a power source. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Amato (US 20090116536).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (United States Patent Application Publication 20190178775) in view of Amato (United States Patent Application Publication 20090116536).
As to claim 1, Feng teaches an external gas detecting device, comprising: 
 	a casing (Figure 3, element 302);
 	a gas detection module (Figure 3, element 310, see paragraphs 0039 and 0048-0049) disposed in the casing (Figures 3 and 1A) and detecting a gas transported into the casing to generate a gas information (paragraphs 0008, 0051); and 
 	an external connector (Figure 3, element 104) connected to and disposed on the casing (Figure 1A, element 104 is attached to the bottom of casing 302), which is used to be connected to an external power supply so as to enable the gas detection module (paragraph 0036 “to allow power and/or information/data to pass between the mobile phone and the SMD module”), and is used to transmit the gas information so as to achieve the outward transmission of the gas information (paragraph 0036 “to allow power and/or information/data to pass between the mobile phone and the SMD module”).
 	While Feng element 104 is a flex cable that transmits power and information (paragraph 0036) and Figure 1A appears to show a plug on the lower end, examiner acknowledges that the claimed limitation is not explicitly taught by Feng. However, to have the external connector include a plug, and can be plugged in an external receptacle is known in the art as taught by Amato. Amato teaches the external connector includes a plug (Figure 2, element 10 is a circuit board with cable 46 and plug connection 48/50 to battery pack 22), and can be plugged in an external receptacle (Figure 2, element 22). It would have been obvious to one of ordinary skill in the art at the time of filing to have the external connector include a plug, and can be plugged in an external receptacle, in order to insure an easily replaceable power supply.
As to claim 2, Feng in view of Amato teaches everything claimed, as applied above in claim 1, in addition Feng teaches the external connector is one selected from the group consisting of a USB connector, a mini USB connector, a Micro USB connector, a USB Type C connector, an AC adapter, a DC power adapter, a power connector (paragraph 0036 “power”), a terminal connector and combination thereof.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Amato, and further in view of Smith et al (United States Patent Application Publication 20060114115).
As to claim 14, Feng in view of Amato teaches everything claimed, as applied above in claim 1, in addition Feng teaches a controlling circuit unit, wherein a microprocessor (Figure 7B, element 710) and a communicator (paragraph 0066, which while not explicitly teaching a communicator, Feng teaches the sensor is in fluid communication with a user, which obviously indicates a communicator is present) are disposed on and electrically coupled with the controlling circuit unit (Figure 7B, element 700), wherein the microprocessor is configured to control a driving signal of the gas detection module to enable the gas detection module to detect and operate (paragraph 0051), and convert the gas information of the gas detection module to a detection data (paragraph 0036), wherein the communicator is configured to receive the detection data transmitted from the microprocessor and externally transmit the detection data to an external transmission device through a communication transmission for storing, and the external transmission device generate a gas detection information based on the detection data (paragraph 0036, ‘communication of detected information to a user’).
 	While Feng does not explicitly teach storing the detection data, Feng teaches the use of programs and cellphone like applications (paragraph 0038) that would obviously store the data, in order to allow for time-dependent analysis.
 	Feng does not teach generation of an alarm based on the detection data. However, it is known in the art as taught by Smith. Smith teaches an alarm based on the detection data (paragraph 0049). It would have been obvious to one of ordinary skill in the art at the time of filing to have an alarm based on the detection data, in order to alert users of potentially dangerous conditions.
As to claim 15, Feng in view of Amato in view of Smith teaches everything claimed, as applied above in claim 14, in addition Feng teaches the external transmission device is one selected from the group consisting of a cloud system, a portable device and a computer system (Figure 2A teaches a cell phone).
As to claim 16, Feng in view of Amato in view of Smith teaches everything claimed, as applied above in claim 14, in addition Feng teaches the gas detection module and the controlling circuit unit are assembled and electrically connected to each other for forming a gas detecting and transmitting module (Figure 7B shows an assembled sensor and paragraphs 0048-0051 tell how it operates, indicating connections between the elements).
 	Feng does not teach the gas detecting and transmitting module has a length ranging between 35 mm and 55 mm, a width ranging between 10 mm and 35 mm, and a thickness ranging between 1 mm and 7.5 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed or any other desired dimensions, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. 
As to claim 17, Feng in view of Amato in view of Smith teaches everything claimed, as applied above in claim 16, in addition Feng teaches the gas detecting and transmitting module is accommodated in the casing and is covered and protected by the casing (Figure 1A as opposed to Figure 3), the external connector is exposed to achieve an electrical connection (Figure 1A, element 104 is exposed), so that the external gas detecting device is formed (Figure 2A).
 	Feng does not teach the external gas detecting device has a length ranging between 45 mm and 70 mm, a width ranging between 25 mm and 42 mm, and a thickness ranging between 7 mm and 13 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed or any other desired dimensions, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. 
As to claim 18, Feng in view of Amato in view of Smith teaches everything claimed, as applied above in claim 1, in addition Feng teaches an electric energy is transmitted to the external connector from an external connection device (paragraph 0036 “to allow power and/or information/data to pass between the mobile phone and the SMD module”, and a detection data transmitted by a microprocessor is transmitted to the external connection device through the external connector for processing and application (paragraph 0036, “to allow power and/or information/data to pass between the mobile phone and the SMD module”), wherein the detection data is further transmitted by the external connection device through the communication transmission to an external transmission device (paragraph 0036), and the external transmission device generates a gas detection information based on the detection data (paragraph 0036, ‘communication of detected information to a user’).
 	While Feng does not explicitly teach storing the detection data, Feng teaches the use of programs and cellphone like applications (paragraph 0038) that would obviously store the data, in order to allow for time-dependent analysis.
 	Feng does not teach generation of an alarm based on the detection data. However, it is known in the art as taught by Smith. Smith teaches an alarm based on the detection data (paragraph 0049). It would have been obvious to one of ordinary skill in the art at the time of filing to have an alarm based on the detection data, in order to alert users of potentially dangerous conditions.
As to claim 19, Feng in view of Amato in view of Smith teaches everything claimed, as applied above in claim 18, in addition Feng teaches the external connection device is a mobile device (Figure 2A teaches a cell phone).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Amato in view of Smith, and further in view of Mou et al (United States Patent Application Publication 20190187035).
As to claim 20, Feng in view of Amato in view of Smith teaches everything claimed, as applied above in claim 18, with the exception of the controlling circuit unit further comprises a power module, the power module receives the electric energy through a power supply device via a wireless transmission technology for storing the electric energy so as to enable the gas detection module to operate. However, it is known in the art as taught by Mou. Mou teaches the controlling circuit unit further comprises a power module, the power module receives the electric energy through a power supply device via a wireless transmission technology for storing the electric energy so as to enable the gas detection module to operate (paragraph 0052, last few sentences). It would have been obvious to one of ordinary skill in the art at the time of filing to have the controlling circuit unit further comprises a power module, the power module receives the electric energy through a power supply device via a wireless transmission technology for storing the electric energy so as to enable the gas detection module to operate, in order to insure an uninterrupted power supply.
Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3, the prior art of record, taken alone or in combination, fails to disclose or render obvious an external gas detecting device comprising a gas-guiding-component loading region concavely formed from the second surface and in communication with the gas-inlet groove, wherein a ventilation hole penetrates a bottom surface of the gas-guiding-component loading region, and the gas-guiding-component loading region has four positioning protrusions disposed at four corners thereof, respectively and wherein the side plate has an inlet opening spatially corresponding to the gas-inlet and an outlet opening spatially corresponding to the gas-outlet, respectively, wherein the first surface of the base is covered with the outer cover, and the second surface of the base is covered with the driving circuit board, so that an inlet path is collaboratively defined by the gas-inlet groove and the driving circuit board, and an outlet path is collaboratively defined by the gas-outlet groove, the outer cover and the driving circuit board, so that the gas is inhaled from the exterior of base by the piezoelectric actuator, transported into the inlet path through the inlet opening, and passes through the particle sensor to detect the concentration of the suspended particles contained in the gas, and the gas transported through the piezoelectric actuator is transported out of the outlet path through the ventilation hole and then discharged through the outlet opening, in combination with the rest of the limitations of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877